Citation Nr: 0828350	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1964 to March 
1966.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2004, a 
statement of the case was issued in December 2005, and a 
substantive appeal was received in December 2005.  

The Board notes that the issues of service connection for 
heart disability and peripheral neuropathy were also on 
appeal from the January 2004 rating decision.  However, the 
veteran's December 2005 substantive appeal indicated that he 
only wished to appeal the issue of service connection for 
tinnitus.  In sum, he withdrew his appeal with respect to the 
other issues.  Thus, there remain no allegations of errors of 
fact or law for appellate consideration of these issues.  See 
38 C.F.R.  § 20.204.   The Board also notes that in a 
subsequent rating decision in January 2008, the RO granted 
service connection for peripheral neuropathy of the lower 
extremities based on a subsequent claim.  

The Board also recognizes that a May 2008 rating decision 
denied the issues of entitlement to service connection for 
hypertension and entitlement to a total disability rating 
based on individual unemployability (TDIU).  The veteran 
filed a notice of disagreement in June 2008 initiating an 
appeal with respect to these issues.  An internal RO 
memorandum indicates that this notice of disagreement has 
been acknowledged and appropriate action has been initiated.  
Thus, this matter is referred back to the RO for any further 
necessary action. 


FINDING OF FACT

Tinnitus was not manifested during the veteran's active duty 
service or for many years thereafter. 




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active duty service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1137, 
1154(b), 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in August 2003 and February 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in August 2003, which was prior to the 
January 2004 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the February 2006 VCAA notice was 
provided after the initial decision.  However, the deficiency 
in the timing of this notice was remedied by readjudication 
of the issue on appeal in subsequent supplemental statements 
of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but there has been no notice of 
the types of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records and a VA examination report.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA fee-based examination in 
February 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination report obtained contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is claiming entitlement to service connection for 
tinnitus.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specifically, the veteran is claiming that his tinnitus is 
due to acoustic trauma suffered while in service.  Tinnitus 
is "a noise in the ear, such as ringing, buzzing, roaring, 
or clicking."  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(DORLAND'S) 1714 (28th ed. 1994).  

Service treatment records are silent with respect to any 
complaints of tinnitus.  The March 1966 service examination 
prior to discharge showed that the ears were clinically 
evaluated as normal.  In his contemporaneous medical history, 
the veteran expressly denied ear trouble or hearing loss.  In 
a subsequent statement, the veteran indicated that there had 
been no change in his medical condition since the March 1966 
examination.  

The veteran was afforded a VA fee-based examination in 
February 2006.  The veteran reported a history of hearing 
loss since 1976.  The veteran indicated that about 10 years 
ago, he began to experience a high pitched ringing in both 
ears.  He indicated that the tinnitus was now constant and in 
both ears.  The veteran stated that his duties while in 
service as a warehouseman included firing weapons, tossing 
grenades, and being exposed to high noise levels from basic 
training and jets flying overhead.  Following military 
service, the veteran worked as a warehouseman without hearing 
protection, but entered a hearing conservation program, and 
then the veteran worked as a locksmith without hearing 
protection and did not enter hearing conservation program.  
The examiner found that the veteran's bilateral tinnitus was 
at least as likely due to the veteran's hearing loss.  

VA and private treatment records have also been reviewed.  
However, these records do not address the veteran's tinnitus.  

Initially, the Board notes that the veteran is not service-
connected for hearing loss.  In fact, a June 2006 rating 
decision denied service connection for hearing loss, and the 
veteran did not initiate an appeal from this determination.  

Therefore, based on the medical evidence of record, the Board 
finds that service connection for tinnitus is not warranted.  
Service treatment records are silent with respect to any 
complaints of tinnitus.  The veteran indicated at the 
February 2006 examination that his hearing loss started in 
1976, 10 years after his discharge from service and his 
tinnitus started approximately 10 years ago, which would have 
been 30 years after the veteran's discharge from service, so 
there is no supporting evidence of a continuity of pertinent 
symptomatology.  Further, after being fully aware of the 
veteran's claims of noise exposure during service, the 
February 2006 VA examiner concluded that the veteran's 
tinnitus was at least as likely as not due to his hearing 
loss for which the veteran is not service-connected.  
Significantly, there are no medical opinions supportive of 
the veteran's claim.  

The Board acknowledges the veteran's statements asserting 
that his tinnitus is due to acoustic trauma in service.  
However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

Here, the veteran is competent to say that he experienced 
symptoms while in service.  However, the veteran has not 
demonstrated that he has the expertise required to diagnose 
tinnitus and link it to service.  While the veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the medical evidence of record; 
specifically, the February 2006 VA fee-based examination.    

Thus, a preponderance of the evidence is against the 
veteran's claim for tinnitus.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

Service connection for tinnitus is not warranted.  The appeal 
is denied.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


